Citation Nr: 0302116	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the amount of 
$1,816.75.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
decision of the Committee on Waivers and Compromises 
(Committee) at the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Committee initially denied waiver under the standard of 
"Equity and Good Conscience," but in a Statement of the 
Case (SOC) found waiver was barred because of the veteran's 
bad faith in failing to report an increase in his Department 
of Health and Human Services, Social Security Administration 
(SSA) benefits.  Although the SOC issued in this case did not 
address the merits of the veteran's claim for a waiver, the 
initial Committee determination did address this matter and 
citations to the applicable law have been provided.  The 
Board further finds that based upon the favorable outcome of 
this decision the veteran is not prejudiced by the present 
action.

The Board also notes that by correspondence dated in 
September 2001 the veteran, in essence, challenged the 
propriety of the overpayment created.  Subsequently, the RO 
issued an audit and found the debt had been properly 
established.  The veteran was notified on September 17, 2001, 
that unless a response was received within 30 days indicating 
he wished to pursue further action as to the propriety of the 
debt it would be assumed that he was satisfied with the 
explanation provided and his request for waiver would be 
considered on the evidence he had provided.  As no response 
is of record indicating continued disagreement as to this 
matter, the Board finds the veteran's challenge of the 
propriety of the amount of indebtedness has been resolved.  
Therefore, the issue of waiver of recovery of the $1,816.75 
overpayment may be considered for appellate review without 
additional development. 

In October 2002 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.



FINDINGS OF FACT

1.  In February 2001, the veteran submitted an Improved 
Pension Eligibility Report (EVR) showing that his monthly 
income included Social Security benefits of $757; additional 
information obtained reveals that he actually received 
monthly benefits exceeding that amount.  Based upon this 
information, the RO recomputed and retroactively adjusted the 
pension benefits resulting in an overpayment of $1,816.75.

2.  There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.

3.  The veteran was at fault in the creation of the debt in 
that he failed to notify VA of an increase in his monthly SSA 
benefit payments; VA was not at fault in the creation of the 
debt.

4.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran, and there is no indication that he 
relinquished a valuable right or incurred a legal obligation 
in reliance upon the benefits received; however, recovery of 
the assessed overpayment would deprive him of basic 
necessities.

5.  Denial of waiver would defeat the purpose of the award of 
VA pension benefits.


CONCLUSIONS OF LAW

1.  There is no statutory bar to waiver of recovery of the 
veteran's indebtedness from an overpayment of pension 
benefits from 2000 through 2001.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).

2.  Recovery of the overpayment of benefits in the amount of 
$1,816.75 would be contrary to the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently, there was a significant change in VA law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the 
VCAA notification procedures do not apply in waiver cases.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Chapter 53 
of title 38, U.S. Code (which governs waiver requests) 
contains its own notice provisions.  All evidence needed for 
an equitable determination in the instant appeal has been 
obtained; the veteran is not prejudiced by the determination 
below.  

Bad Faith Determination

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).

Here, the Committee found waiver was barred because of the 
veteran's bad faith in failing to report an increase in his 
SSA benefits.  Records show the veteran submitted SSA 
correspondence in April 2000 as evidence of his income and 
certified in his January 2001 EVR that he continued to 
receive monthly SSA benefits in the amount of $757.  He 
denied he had received any other income.  Subsequent records 
show the veteran actually received additional income in the 
form of a retroactive SSA benefit payment of $1,129 in 
October 2000 and that beginning in December 2000 his monthly 
SSA benefit rate was $857.  Although the veteran misreported 
his income, the Board does not concur with the Committee's 
finding, and finds his actions do not rise to a level of bad 
faith (which contemplates a conscious attempt to seek an 
unfair advantage, an intentional act).  38 C.F.R. 
§ 1.965(b)(2).  There is no evidence of such intent in this 
case.  The evidence of record reveals no overt act of 
deception.  "Bad faith," as contemplated by the regulation, 
requires a more definite showing of intent to seek unfair 
advantage than was displayed by the veteran's negligent act.  
Fraud and misrepresentation likewise are not shown.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255.  Consequently, the Board concludes 
that there is no statutory bar to waiver of recovery of the 
indebtedness in question.

Equity and Good Conscience

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.
(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Based on the evidence of record, the Board finds the veteran 
was at fault in the creation of the debt in that he submitted 
an EVR in February 2001 showing that his monthly income 
included Social Security benefits of $757, but that 
subsequently obtained information revealed that he actually 
received monthly benefits exceeding that amount.  Based upon 
this information, the RO recomputed and retroactively 
adjusted his pension benefits resulting in an overpayment of 
$1,816.75.  There is no indication of VA fault in the 
creation of the debt.  The Board notes that balance of fault 
is but one of the factors for consideration in determining 
entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  The veteran was, in fact, paid more than he 
was entitled to under VA regulations.  The Board finds there 
is no indication that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  

The Board finds, however, that recovery of the overpayment 
would deprive the veteran of basic necessities.  Records show 
the veteran's only income is from SSA and VA benefit payments 
and that in a September 2001 financial status report he 
indicated his average monthly expenses exceeded monthly 
income by about $40 per month.  He reported assets of $421 
cash and a 1990 pick up truck with an estimated value of 
$800, but stated he had no liabilities.  In his substantive 
appeal he reported he incurred additional monthly medical 
expenses in excess of $100.  At his personal hearing in 
October 2002 the veteran testified, in essence, that he had 
difficulty making ends meet after paying his usual monthly 
living expenses and additional medical expenses and taxes.  
In light of the veteran's limited income and his reported 
living expenses, the Board finds repayment would cause 
financial hardship.  The Board also finds that collection of 
the debt would defeat the purpose of paying pension benefits 
by nullifying the objective for which the benefits were 
intended, i.e., to provide a minimal subsistence income for 
qualifying veterans. 

Weighing all the factors noted above, the Board finds that 
recovery of the overpayment would be against equity and good 
conscience.  The veteran's fault in the creation of the debt 
and his unjust enrichment are outweighed by the defeat of the 
purpose of the benefits and financial hardship that would 
result from recovery.


ORDER

Waiver of recovery of nonservice-connected disability pension 
benefit overpayment in the amount of $1,816.75 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



